Order of the County Court of Suffolk county granting plaintiff’s motion for summary judgment and the judgment entered thereon reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. We are of opinion that the appealing defendant’s denial that he received the notice of dishonor of the note, the basis of this action, raised a question of fact which can be determined only upon trial. The plaintiff’s proof is that the notice of dishonor was mailed to said defendant at Center Moriches and not to Eastport, where he lived and had his place of business. Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur,